DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under the statutory category of a method for including at least one step.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations of acquiring and generating data. These limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “at least one processor.”  That is, other than reciting “at least one processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor” language, the claim encompasses a user acquiring a detection result, in the mind, from a device and then generating evaluation data, in the mind. The mere nominal recitation of a processor does not take the claim limitations out of the mental process grouping. Thus, each of the limitations in the claim recite a mental process.
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of “at least one processor” that performs the acquiring and generating steps. The acquiring and generating by a processor of a client device is recited at a high level of 
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yarlagadda (US 10679509 B1).
Regarding claim 1, Yarlagadda teaches a management device that manages a flight route of a plurality of unmanned aerial vehicles (UAVs), comprising at least one processor configured to: 
acquire a detection result of an obstacle by a first UAV including an obstacle detection function (see Paragraph 35 for the obstacle detection application 106 may analyze the computer vision footage 308 corresponding to the piloted UAV flights to identify obstacles and also to generate the obstacle characteristics data by determining notable characteristics of the obstacles); 
and generate evaluation data of the flight route for selecting a UAV to fly on the flight route based on the detection result (see Paragraph 36 for The deviation characteristic application 108 may analyze the flight path information 310 corresponding to the piloted UAV flights to identify manual course deviations and to generate the deviation characteristics data 314 corresponding to the manual course deviations. Exemplary characteristics appropriate for inclusion in the deviation characteristics data 314 include, but are not limited: Deviation type: In some instances, the deviation characteristic application 108 may determine the type of various deviations. For example, in order to alter a course a pilot may perform various types of control maneuvers such as, for example, turning left or right and/or climbing or descending to pass over or dip under an obstacle... to avoid a number of similar obstacles, a plurality of UAV flight paths may include a banking turn maneuver to fly around the obstacle while a different plurality of UAV flight paths may include a climb over the obstacle).  
see Paragraph 17 for the obstacle detection application 106 may analyze the computer vision footage to identify the obstacles and associated characteristics thereof such as, for example, to generate obstacle characteristic data (corresponds to evaluation data)).  
Regarding claim 3, Yarlagadda teaches the management device according to claim 1, wherein the at least one processor is configured to generate the evaluation data based on a type of an obstacle detected in the acquired detection result (see Paragraph 17-18 for the obstacle detection application 106 may determine a velocity of the obstacle 126, a shape of the obstacle 126, and/or any other type of characteristic discernable from the computer vision footage taken during the piloted UAV flights. The flight control service 102 may also receive flight path information corresponding to the piloted UAV flights that include course deviations of varying degrees in response to unanticipated obstacles of varying types and/or characteristics).  
Regarding claim 4, Yarlagadda teaches the management device according to claim 1, wherein in a case where the first UAV flies on a second flight route so as to avoid an obstacle detected during flight of the first flight route, the at least one processor is configured to generate both the evaluation data of the first flight route and the evaluation data of the second flight route (see Paragraph 47 for a new optimal course deviation (corresponds to a second flight route) that may be calculated based on corresponding degrees of the new individual indicators identified at block 410. For example, based on an obstacle that enters the autonomous UAV's 132 FOV at a distance of 300 feet from the UAV 132 an optimal course deviation may include a sharp 45 degree bank away from the obstacle whereas if the obstacle were identified at 1500 feet from the UAV the optimal course deviation may include a relatively slighter 20 degree bank away from the obstacle).  
see Paragraph 13 for the machine learning engine may assign the plurality of manual course deviations a stability score indicative of a degree to which the UAV remained stable during the manual course deviations (wherein the stability score corresponds to a route score associated with the flight route). Accordingly, the optimal deviation model be based on the stability of previous piloted UAV flights to avoid unstable conditions during autonomous UAV flights), and the at least one processor is configured to select a UAV to fly on the flight route based on the route score assigned to the flight route and a flight score that is set for each UAV in advance (see Paragraph 17 for the obstacle detection application 106 may determine the trajectory 128 and whether the trajectory 128 is projected to come within a threshold distance to the piloted UAV 114 if it continues to travel along the course 122 (corresponds to an example of a flight score); see also Paragraph 60 for block 706, which may be included in the calculation of the new optimal course deviation at block 412, the flight control service 102 and/or autopilot module 112 may select between the various maneuver types for inclusion in an optimal course deviation. For example, the flight control service 102 and/or autopilot module 112 may recognize a heavily weighted configuration of a UAV which may be indicative that neither of a climb maneuver nor a sharp turn maneuver may be performed without a corresponding stability score falling below a threshold level).  
Regarding claim 6, Yarlagadda teaches the management device according to claim 1, wherein the at least one processor is configured to select a second UAV including no obstacle detecting function as a UAV that flies on the flight route to which the route score indicating that an obstacle is unlikely to exist on the flight route is assigned (see Paragraph 25 for based on the visual cues identified (consciously or subconsciously) by the pilot 118, the pilot 118 may determine that no course deviation is necessary to avoid the non-recreational UAV 204. For example, the pilot 118 may estimate that based on the speed and course of the non-recreational UAV 204 the UAV 204 will have passed over the course 202 prior to the piloted UAV 114 nearing the course 206. In particular, the pilot 118 may estimate that by the time that the piloted UAV reaches the closed point on the course 202 to the course 206 (labeled and hereinafter P.sub.2) that the obstacle will already have reached P.sub.3, i.e. the UAV 204 will have already passed over the course 202 such that a course deviation is unnecessary. In analyzing the training data, the machine learning engine 104 may recognize that UAVs having certain visual characteristics, e.g. visible sensor equipment and/or governmental agency markings, and/or traveling along a relatively straight trajectory have a low tendency of triggering pilots to alter course. Accordingly, such visual characteristics and/or determined straight trajectories in association with obstacles identified by the autopilot module 112 during autonomous UAV flights may be indicators that a relatively slight or even no course deviation is appropriate).  
Regarding claims 7 and 8, see the corresponding limitations of claim 1. 
Regarding claim 9, Yarlagadda teaches the management device according to claim 1, wherein the at least one processor is configured to update the generated evaluation data based on the detection result (see Paragraph 12 wherein the optimal deviation model may be updated over time by the machine learning engine as data correlations evolve over time, e.g. as pilot behavior changes responsive to evolving regulations and/or best practices; see also Paragraph 39 for the optimal deviation model 110 may evolve over time, via updates, such as changes to indicators, changes to weights, and/or other changes. As discussed above, the machine learning engine 104 may determine correlations between the obstacle characteristic data 312 and the deviation characteristic data 314. Thus, the machine learning engine 104 may determine identifiers and/or weights for use in the optimal deviation model 110, which may be stored in the model data 214).  
Regarding claim 10, Yarlagadda teaches the management device according to claim 9, wherein the at least one processor is configured to update the generated evaluation data in each flight of a see Paragraph 27 for each of the individual flight paths 216 are representative of a corresponding pilot's reaction to various obstacles. For example, the controlling pilot corresponding to flight path 216(1) appears to have a tendency to perform relatively large course deviations in response to various obstacles. In particular, path 216(1) indicates that a piloted UAV 114 was caused to perform large course deviations in response to the obstacles 204 and 208; see also Paragraph 46 wherein a substantially live stream of computer vision footage may be monitored during an autonomous UAV flight to identify new occurrences of the indicators in associated with new obstacles, e.g. obstacles 204′ and 208′ (corresponds to updating). For example, an autonomous UAV 132 may be configured with the autopilot module 112 which may monitor computer vision footage taken by the autonomous UAV 132 to identify new obstacles and indicators associated with the new obstacles).  
Regarding claim 11, Yarlagadda teaches the management device according to claim 9, wherein the at least one processor is configured to update the generated evaluation data of the flight route according to a period during the flight route is not flown by the plurality of UAVs (see Paragraph 35 for example, each of a delivery UAV and a news organization UAV with a large camera mounted and hovering over a roadway  (corresponds to a period in which the UAV is not flying the flight route) are examples of UAVs which may be operating under specific objectives such that erratic behavior is unlikely).  
Regarding claim 12, Yarlagadda teaches the management device according to any one of claim 3, wherein the at least one processor is configured to generate the evaluation data based on whether the obstacle is a moving object or an immovable object (see Paragraph 18 wherein the deviation characteristics application 108 may analyze the flight path information to identify notable characteristics of pilot performed course deviations. For example, the flight path data may reveal that slight course deviations are appropriate to avoid stationary obstacles such as the building cluster 124 while larger deviations are appropriate to avoid mobile obstacles such as the hot air balloon 126).  
Regarding claim 13, Yarlagadda teaches the management device according to any one of claim 5, wherein the flight score is set based on at least one of (i) size of range to detect obstacles by the UAV, (ii) distance of range to detect obstacles by the UAV, (iii) type of a device mounted on the UAV to detect obstacles, and (iv) whether a device is mounted on the UAV to detect obstacles (see Paragraph 17 for the obstacle detection application 106 may determine the trajectory 128 and whether the trajectory 128 is projected to come within a threshold distance to the piloted UAV 114 if it continues to travel along the course 122; see also Paragraph 35 for Proximity: In some instances, the obstacle detection application 106 may generate proximity characteristic data associated with various obstacles. For purposes of maintaining adequate separation from an obstacle, a noteworthy characteristic may be the distance between the obstacle and the UAV; see also Paragraph 45 for an indicator of a course deviation may be a distance between an obstacle and a piloted UAV such that a pilot may perform the course deviation at an increased degree as the obstacle is identified at a closer range. Thus, an obstacle 126 that is identified as converging onto the course 122 at a distance of several miles from the UAV 114 may trigger a more subtle course deviation than if the convergence were to occur in a few hundred feet).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Asaf (US 10553122 B1) teaches an automated system is provided that receives and utilizes travel related data from unmanned aerial vehicles (“UAVs”) and other sources (e.g., data aggregators, weather services, obstacle databases, etc.) for optimizing the scheduling and routing of deliveries by UAVs. The travel related data that is received from the sensors of UAVs and other sources may indicate the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665